Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from July 1, 2009 to July 31, 2009 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A [x] Notes DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Delay of Commencement of Accumulation Period: Class A(2008-2) On July 31, 2009, pursuant to Section 4.02 of the Indenture Supplement, as amended, dated as of July 26, 2007, and the Class A(2008-2) Terms Document, dated as of March 11, 2008, between Discover Card Execution Note Trust (the "Note Issuance Trust") as Issuer and U.S. Bank National Association as Indenture Trustee, the commencement of the Accumulation Period for Class A(2008-2) DiscoverSeries Notes, which was scheduled to commence on September 1, 2009 (the first day of the Due Period related to the October 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). 2 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Class D(2009-1) Notes On July 2, 2009, $598,903,743 principal amount of DiscoverSeries Class D(2009-1) Notes (the Class D(2009-1) Notes) were issued pursuant to the Indenture (the Indenture) as supplemented by the Indenture Supplement for the DiscoverSeries Notes (the Indenture Supplement), in each case dated as of July 26, 2007, as amended, and the Class D(2009-1) Terms Document (the "Class D(2009-1) Terms Document"), dated as of July 2, 2009, each between the Note Issuance Trust as Issuer, and U.S. Bank National Association (the Indenture Trustee) as Indenture Trustee. The principal amount of the Class D(2009-1) Notes may increase or decrease from time to time and will be reflected on the books and records of the Indenture Trustee. On July 13, 2009, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement, dated as of July 2, 2009, among the Note Issuance Trust, as Issuer, Discover Bank, as Depositor, and the purchasers named therein and Section 2.06 of the Class D(2009-1) Terms Document, increased the outstanding dollar principal amount of the Class D(2009-1) Notes. The increase in the outstanding dollar principal amount of the Class D(2009-1) Notes was in the amount of $104,278,075, resulting in an initial dollar principal amount of the Class D(2009-1) Notes of $703,181,818. The Class D(2009-1) Notes were privately offered and issued in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Class D(2009-1) Notes were sold at par value for cash, with no applicable underwriting discounts or commissions. In connection with this issuance, the investor interest in receivables represented by the Series 2007-CC Collateral Certificate (the "Collateral Certificate") issued by the Discover Card Master Trust I (the "Master Trust") that secures the DiscoverSeries Notes was increased by $598,903,743 and $104,278,075. The Note Issuance Trust paid the net proceeds from the issuance to Discover Bank in exchange for the increase in the investor interest in receivables represented by the Collateral Certificate. Class A(2009-1) Notes On July 14, 2009, $1,500,000,000 principal amount of DiscoverSeries Class A(2009-1) Notes (the Class A(2009-1) Notes) were issued pursuant to the Indenture as supplemented by the Indenture Supplement and the Class A(2009-1) Terms Document, dated as of July 14, 2009, each between the Note Issuance Trust as Issuer, and the Indenture Trustee. The Class A(2009-1) Notes constitute eligible collateral under the Term Asset-Backed Securities Loan Facility ("TALF") provided by the Federal Reserve Bank of New York. The issuance was underwritten by Barclays Capital Inc. and Deutsche Bank Securities Inc., as lead underwriters, and by Banc of America Securitites LLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, J.P. Morgan Securities Inc., and RBS Securities Inc., as co-underwriters, pursuant to the Underwriting Agreement (the Underwriting Agreement), and related Terms Agreement, in each case dated July 1, 2009, among the Note Issuance Trust, Discover Bank, Barclays Capital Inc. and Deutsche Bank Securities Inc Information regarding the Class A(2009-1) Notes and the sale thereof has been previously disclosed in the prospectus dated June 29, 2009, and the prospectus supplement thereto dated July 1, 2009 (collectively, the Class A(2009-1) Prospectus), each previously filed by us with the Securities and Exchange Commission on July 16, 2009 (file numbers 333-141703, 333-141703-01 and 333-141703-02). 3 The Note Issuance Trust owns the Collateral Certificate issued by the Master Trust pursuant to the Amended and Restated Pooling and Servicing Agreement, as amended (the "Pooling and
